NUMBER 13-21-00025-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


          IN RE JERRY GONZALEZ JR., INDIVIDUALLY
      AND IN HIS COMMON OR ASSUMED NAME AND D/B/A
   GUN BARREL ENERGY, GUN BARREL ENERGY, INDIVIDUALLY
         AND IN ITS COMMON OR ASSUMED NAME, AND
                     GILBERT GONZALEZ


                      On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Relators Jerry Gonzalez Jr., individually and in his common or assumed name and

d/b/a Gun Barrel Energy, Gun Barrel Energy, individually and in its common or assumed

name, and Gilbert Gonzalez filed a petition for writ of mandamus in the above cause on

January 20, 2021. Relators request this Court to issue a writ of mandamus ordering “the

trial court to (1) vacate its orders quashing [their] subpoenas and granting a motion for

protective order; and (2) grant [r]elators’ motion to compel the discovery requests to
permit the [r]elators’ discovery as set out in the depositions on written questions and

accompanying subpoenas for records.” Relators have also filed a motion for temporary

relief through which they seek to stay the trial of this matter which is currently set to

commence on March 15, 2021.

       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that it should be carried with the case. See TEX. R. APP. P. 52.10(b). The

Court requests that the real party in interest, Juan Guardiola, or any others whose interest

would be directly affected by the relief sought, including but not limited to CareFor PA,

Donald Baxter, M.D., Saquib A. Siddiqui, M.D., and The Spine Center, P.A., file a

response to the petition for writ of mandamus and motion for temporary relief on or before

the expiration of seven days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed on the
21st day of January, 2021.




                                                2